IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


WILFRED EXALISSE,

             Appellant,

 v.                                                     Case No. 5D18-1647

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed August 24, 2018

3.850 Appeal from the Circuit Court
for Orange County,
John E. Jordan, Judge.

Wilfred Exalisse, Bushnell, pro se.

No Appearance for Appellee.


PER CURIAM.

      Wilfred Exalisse appeals the summary denial of his motion for postconviction relief

filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm, except as to the

denial of Exalisse’s second claim. The records attached to the trial court’s order do not

conclusively refute Exalisse’s claim that his trial counsel had affirmatively mispresented

the sentence that Exalisse would receive if he entered an open plea to the court. See,

e.g., Collazo v. State, 8 So. 3d 1273, 1274 (Fla. 5th DCA 2009) (holding the general
question during plea colloquy about promises made in exchange for plea is insufficient to

conclusively refute allegation of specific misadvice by counsel about length of sentence).

       On remand, the trial court shall either attach additional records conclusively

refuting this claim or hold an evidentiary hearing.

       AFFIRMED, in part; REVERSED, in part; and REMANDED.


TORPY, EVANDER and BERGER, JJ., concur.




                                             2